DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/8/21.
	In the response to the election applicant indicated they elected group I, claims 4-13. Claims 4-13 were indicated as group II in the election restriction requirement. However, based on applicant’s amended claims filed 3/8/21 indicating claims 1-3 as withdrawn, it is assumed that applicant has elected group II, claims 4-13. Therefore, claims 4-13 will be examined on the merits.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spring element must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Objections
Claims 7-13 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Claim 5 is objected to because of the following informalities:
Claim 5, line 2-3 appears to have a typo and is believed it should read, “…in an axial direction of the spindle as the control device…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the extension of the base body" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “an extension of the base body”.
	Claim 5, line 3-4 recites, “which clamping element”. However, claim 4, line 4 recites “at least one clamping device” and claim 5, line 3 recites, “at least one clamping device”. Therefore, it is unclear to which clamping device claim 4 line 3-4 is referring. For examination purposes claim 5, line 3 is assumed to recite, “the at least one clamping device”.
	Claim 6 is rejected as depending from claim 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Margiottiello US 6,010,171.

	Claim 4, Margiottiello teaches a tool (40) consisting of a base body, at least one clamping element (20) arranged in the base body and movable relative thereto and adjustable between a first and second position, wherein the clamping element, in the second position, enlarges an extension of the base body perpendicularly to its longitudinal axis, and a control device (17, 21) for adjusting the clamping element to the second position, a spring element (44) is provided against which the enlargement of the extension of the base body can be carried out and which transfers the base body from the second position to the first position (fig. 1-2). The recitation of the tool being for uninstalling a filter element from a pipeline to carry out the method of claims 1-3, the limitations directed to the filter element, having the clamping element force or form fittingly connected to an inner lateral surface of the filter element and moving from the first to the second position upon uninstalling the filter element are all directed to an intended use of the tool and do not provide any further structural limitations to the tool.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778